ORDER
PER CURIAM.
After pleading guilty to second degree assault pursuant to section 565.060 RSMo (2000) in 2004, Mr. Deniz Duvenci sought a declaratory judgment requiring the Missouri State Board of Probation and Parole (MBPP) to determine his parole eligibility under the guidelines in place at the time of his conviction. The MBPP filed a motion for judgment on the pleadings, and the trial court granted it. Mr. Duvenci appeals.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).